ROWE, Justice.
Julian Arthur Randall, Jr. appeals his convictions for murder. The jury assessed punishment at life imprisonment in each case. In three points of error, appellant contends that: (1) the evidence is insufficient to sustain the convictions, (2) the jury instructions regarding the parole law and good conduct time violated his right to due process of law, and (3) the trial court erred in overruling his objection to an enhancement paragraph in the indictment. We overrule all three points of error and affirm the convictions.
In his first point of error, appellant contends that there was insufficient evidence to sustain his convictions for murder. In reviewing the sufficiency of the evidence in either a direct or circumstantial evidence case, we must review the evidence in the light most favorable to the verdict and consider whether any rational trier of fact could have found the essential elements of the offense beyond a reasonable doubt. Garrett v. State, 682 S.W.2d 301, 304 (Tex.Crim.App.1984) cert. denied, 471 U.S. 1009, 105 S.Ct. 1876, 85 L.Ed.2d 168 (1985); Jackson v. State, 672 S.W.2d 801, 803 (Tex.Crim.App.1984); see also Jackson v. Virginia, 443 U.S. 307, 320, 99 S.Ct. *6802781, 2789, 61 L.Ed.2d 560 (1979). A conviction on circumstantial evidence cannot be sustained if the circumstances proven do not exclude every reasonable hypothesis except that of the guilt of the accused. However, every fact need not point directly and independently to the defendant’s guilt. It is enough if the conclusion of guilt is warranted by the combined and cumulative force of all the incriminating circumstances. Russell v. State, 665 S.W.2d 771, 775-76 (Tex.Crim.App.1983).
The evidence is circumstantial. The victims, Jimmy Ray Lee (Lee) and Linda Faye Thomas (Thomas) were shot to death in their apartment (number 114) at approximately 5:00 p.m. on December 26, 1985. Lee died from gunshot wounds to the head and neck. Thomas died from both a shotgun wound to the head and other wounds from a handgun. The record reflects the following pertinent facts.
Willie Hall, a maintenance employee in the apartment building of Lee and Thomas, entered apartment 114 at 8:30 a.m. on the day of the murder in order to do repair work. Appellant’s brother, who was in the apartment, used a key to open the burglar bars and allow Hall to enter.
Linda Bates was the mother of one of appellant’s sons. She testified that appellant and his brother Reginald are often together. At 2:00 p.m. on the day of the murders, Bates took their son outside to see appellant who was there with Reginald. Reginald was wearing a black leather jacket. Bates stated that it wasn’t cold and that she was puzzled as to why Reginald would be wearing such a jacket.
Percy King lived in apartment 109 on the same hallway as the victims, both of whom he knew. At approximately 5:00 p.m. on the day of the murders, King left his apartment to take a walk. He was speaking with a neighbor, Elvis Russell, when he heard about six gunshots coming from the direction of his hallway and observed two men running away from that hallway. He had an opportunity to see their faces and could also see that the taller of the two had a gun wrapped up in a jacket. He identified the appellant as the one carrying the gun. King entered the hallway and saw that the victims’ burglar bars and door were open. He looked into the apartment and saw Lee lying face down on the floor. The police arrived, and King identified appellant and his brother in a photographic line-up.
Elvis Russell lived in the same apartment complex as the victims, both of whom he knew. At approximately 5:00 p.m. on the day of the murders, he heard six or seven gunshots while speaking with King. He saw two men at a distance of thirty feet who were running away from the hallway. The taller man was carrying a shotgun that was wrapped in a black leather jacket. The two men continued running across a field. Shortly thereafter, Russell walked past the victims’ apartment with King and saw Lee lying face down on the floor.
John Curry lived in a second story apartment in the same apartment complex as the victims. At approximately 5:00 p.m. on the day of the murders, he heard some gunshots. He went outside and saw two men running across a field away from the apartment building. The two men were about thirty yards away, and Curry was able to identify the appellant as one of them. Curry stated that appellant was carrying something as he ran.
Linda Wynn testified that she was the mother of one of the appellant’s sons. At approximately 8:30 p.m. on the day of the murders, appellant came to her apartment and asked her if she had heard about a shooting in South Dallas. He turned on the TV and watched the 10:00 p.m. news by changing channels among the three networks in order to find out about a shooting in South Dallas. Appellant spent the night at Wynn’s apartment, and in the morning he asked her to get him a newspaper.
After reviewing all the evidence, we conclude that it was sufficient to support the convictions. See Buxton v. State, 699 S.W.2d 212, 214 (Tex.Crim.App.1985) cert. denied, — U.S. —, 106 S.Ct. 2929, 91 L.Ed.2d 556 (1986); Brandley v. State, 691 S.W.2d 699, 704 (Tex.Crim.App.1985). Appellant’s first point of error is overruled.
*681In his third point of error, appellant contends, without any case authority, that the trial court erred in overruling his objection to an enhancement paragraph in the indictment. The state establishes a prima facie case of proof of a prior conviction by introducing copies of the judgment and sentence in each case used for enhancement and connecting them with the defendant. Johnson v. State, 725 S.W.2d 245 (Tex.Crim.App.1987). Where, for purposes of enhancement, the state makes a prima facie showing that a judgment of prior conviction and sentencing is regular on its face, there is a presumption of regularity of the judgment. Once the state makes that prima facie showing, the burden shifts to the defendant to make an affirmative showing of any defect in the judgment. Smith v. State, 683 S.W.2d 393, 407 (Tex.Crim.App.1984); Moore v. State, 629 S.W.2d 266, 269 (Tex.Crim.App.1982).
The appellant contends that one of the prior felony convictions used to enhance punishment against him in one of the murder cases was void since it was signed by a magistrate, and there is no record that the cause was referred to the magistrate by a district judge pursuant to TEX.GOV’T CODE ANN. §§ 54.306-.307 (Vernon 1987). We disagree. We are bound to presume the regularity of trial court proceedings. Kelley v. State, 676 S.W.2d 104, 108 (Tex.Crim.App.1984); Schneider v. State, 594 S.W.2d 415, 418 (Tex.Crim.App.1980). Thus, in his collateral attack on this conviction, the burden of proof was on appellant to show that the judgment was void. Acosta v. State, 650 S.W.2d 827, 829 (Tex.Crim.App.1983); Hankins v. State, 646 S.W.2d 191, 200 (Tex.Crim.App.1981). The state, by introducing a copy of the judgment and sentence, established a prima facie case that the judgment was valid. Although bearing the signature of Judge Patterson, whom the state conceded was a magistrate, the judgment states that the negotiated plea bargain appearing in the record was “[h]eard by Judge Patterson for Judge Metcalfe.” Pursuant to the Magistrates Act, TEX.GOV’T CODE ANN. §§ 54.-301-.313 (Vernon Supp.1987), a judge may refer a criminal case to a magistrate for proceedings involving a negotiated plea of guilty before the court. TEX.GOV’T CODE ANN. § 54.306 (Vernon Supp.1987). On a collateral attack, in the absence of an affirmative showing to the contrary, we will not assume that the case was unre-ferred or that Judge Metcalfe violated the Magistrates Act by neglecting to properly review and adopt the magistrate’s actions as required under section 54.312 of the Act. Appellant’s third point of error is overruled.
In his second point of error, appellant contends that the trial court committed fundamental error at the punishment phase of the trial by submitting jury instructions regarding the parole law and good conduct time. Appellant’s contention has been rejected by this court. Rose v. State, 724 S.W.2d 832 (Tex.App. — Dallas 1986, pet. granted); Joslin v. State, 722 S.W.2d 725 (Tex.App. — Dallas 1986, pet. granted). Appellant’s second point of error is overruled.
The judgment is affirmed.
WHITHAM, J., dissents.